 



EMPLOYEE AGREEMENT AMENDMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into on July 28, 2017 by
and between SharpSpring Technologies, Inc., a Delaware corporation (the
“Company”) and Travis Whitton (“Employee”).

 

1.This Agreement amends that certain Employee Agreement dated August 15, 2014
made and entered into by the parties hereto, as amended from time to time (the
“Employee Agreement”). Capitalized terms herein have the same meaning as used in
the Employee Agreement, unless otherwise noted.

 

2.Article Seven - Termination of Employment is deleted and replaced with the
following:

 

7.1. Termination of Employment. Employee’s employment hereunder shall
automatically terminate upon (i) his death; (ii) Employee voluntarily leaving
the employ of the Company; (iii) at the Company’s sole discretion, upon fifteen
(15) days prior written notice to Employee if the Company terminates his
employment hereunder without Cause; (iv) at the Company’s sole discretion, upon
two (2) days prior written notice to Employee if the Company terminates his
employment hereunder for Cause. For purposes hereof, Cause shall include (i)
Employee’s willful malfeasance, misfeasance, nonfeasance or gross negligence in
connection with the performance of his duties, (ii) any willful
misrepresentation or concealment of a material fact made by Employee in
connection with this Employee Agreement; or (iii) the willful breach of any
material covenant made by Employee hereunder.

 

7.2. Severance Benefits Payment. In the event that the Employee voluntarily
leaves the employ of the Company because of Good Reason (as defined below) or if
the Company terminates his employment hereunder without Cause, then the Employee
shall be entitled to receive payment of severance benefits equal to the
Employee’s monthly base salary in effect on the date of termination for six (6)
months (the “Severance Period”) following the date of termination. Such payments
will be made ratably over the Severance Period according to the Company’s
standard payroll schedule, commencing on the first regular payroll date of the
Company following the Employee’s date of termination. Health insurance benefits
with the same coverage provided to the Employee prior to the termination (e.g.,
medical, dental, optical, mental health) and in all other material respects
comparable to those in place immediately prior to the termination will be
provided at the Company’s expense during the Severance Period. Additionally,
Employee shall be entitled to any portion of any Other Compensation (as
described in Section 4.2) due to Employee pro-rated to the date of termination,
payable on the first regular payroll date of the Company following the
Employee’s date of termination. For purposes hereof, “Good Reason” shall mean
any material diminution in the Employee’s responsibilities, title or authority,
or without Employee’s consent, any reduction in the Employee’s then-current
compensation as set forth in Article 4 hereof, or any material breach by the
Company of this Employee Agreement or any other agreement between the Company
and the Employee, that is not cured within 30 days after written notice of such
condition is given by Employee to the Board.

 

3.All other provisions of the Employee Agreement remain in full force and
effect, other than any provision that conflicts with the terms and spirit of
this Agreement.



 

 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

 

SHARPSPRING TECHNOLGIES, INC.

        By: /s/ Richard Carlson     Richard Carlson,     CEO and President      
  EMPLOYEE       /s/ Travis Whitton   Travis Whitton



 

 

 

